—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered December 2, 1998, convicting defendant, after a jury trial, of robbery in the first and second degrees, burglary in the first degree and assault in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 6V2 to 13 years, unanimously affirmed.
Defendant’s challenges for cause were properly denied. The prospective jurors at issue expressed no doubt as to their impartiality (compare, People v Arnold, 96 NY2d 358), and viewing each of their responses as a whole, neither of them made any statements that rose to the level of “casting] serious doubt on their ability to render a fair verdict under the proper legal standards” (People v Bludson, 97 NY2d 644, 646). Concur — Nardelli, J.P., Tom, Mazzarelli, Lerner and Buckley, JJ.